Citation Nr: 1508745	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, and a January 2009 rating decision of the RO in St. Louis, Missouri.  Jurisdiction over the case has since been transferred to the RO in Pittsburgh, Pennsylvania. 

A Travel Board hearing was held in September 2009 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This case was before the Board in January 2010 and again in September 2012 when on both occasions the issues on the title page of this decision were remanded for additional development.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.   

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A right elbow disability has not been present during the pendency of the claim.  

2.  A left elbow disability has not been present during the pendency of the claim. 

3.  For the entire initial rating period, the Veteran's bilateral plantar fasciitis has more nearly approximated mild flat foot than moderate flat foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  For the entire initial rating period, the criteria for a compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in December 2006 and October 2008, prior to the initial adjudication of the claims.

The record also reflects that service treatment records, VA treatment records, private treatment and hospitalization records, and Tricare records (post-service-retirement military facility care) have been obtained.  The Veteran submitted written statements discussing his contentions.  He also testified before the undersigned at the September 2009 Travel Board hearing.  

The Veteran was also provided VA examinations to evaluate his plantar fasciitis and bilateral elbow disabilities.  The report of a September 2012 VA examination addresses the Veteran's claimed elbow disabilities and provides adequate opinions regarding current disability and the likelihood of any relationship to service or service-connected disability, based on sound rationale.  Another September 2012 VA examination report provides adequate findings and conclusions regarding the nature and severity of the Veteran's bilateral plantar fasciitis.  The reports of these examinations are adequate for the Board's adjudication of the appealed claims.  

The Board is also satisfied that the requirements of the Board's January 2010 and September 2012 remands have been substantially completed.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Neither the Veteran nor his authorized representative has identified any additional outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims.

II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection for Bilateral Elbow Disability

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Factual Background and Analysis

Service treatment records indicate that the Veteran was treated for right arm pain and diagnosed with ulnar and median nerve stretching secondary to hammering in January 1987.  Service treatment records are otherwise negative for evidence of any elbow disorder.  

Records pertaining to post-service private treatment and treatment at Scott Air Force Base through Tricare reflect initial evaluation for the elbows in June 2005, physical therapy in November and December of 2005, and follow-up in May 2006 through July 2006.  

The record of November 2005 physical therapy evaluation for bilateral elbow pain which had an, "insidious onset as opposed to any one mechanism of trauma."  However, the Veteran reported that he began having this bilateral elbow pain in June 2005.  Examination in November 2005 revealed that the Veteran had most of his pain and impairment in the right epicondyle, with associated reduced strength in the right forearm/hand.  

Private records do not reflect ongoing disability from service to 2005, or persistent disability up to the time the Veteran filed his claim in December 2006.  

The post-service medical treatment records do not provide any nexus between the Veteran's elbow problems and his active service.

In a May 2010 addendum to an April 2010 VA examination report, the examiner stated that the Veteran clarified that his claim was for bilateral carpal tunnel conditions, not conditions of the elbows.  Hence, that examiner did not address the Veteran's elbows.  

The Board in September 2012 noted that the Veteran had previously raised a claim for service connection for the elbows and that there was the above-noted documentation of treatment in service in January 1987, as well as in 2006, for the elbows, and hence required a further exam addressing any disability of the elbows.  

Accordingly, a VA examination was conducted in September 2012 specifically addressing the elbows, and this examiner noted the past diagnosis of lateral epicondylitis bilaterally.  However, the examiner also noted that the Veteran was service-connected for carpal tunnel syndrome which was distinct from any epicondyle condition and, as the examiner opined, had not caused or aggravated any epicondyle condition.  

The VA examiner further noted that the Veteran's service duties consisted largely of typing, which, the examiner stated, unlike carpal tunnel syndrome, was not known to cause lateral epicondylitis.  The Veteran's past history was reviewed reflecting treatment for bilateral lateral epicondylitis ("tennis elbow") from 2003 to 2006.  The treatment consisted of massage, which the Veteran reportedly discontinued because the insurance co-pay was too expensive.  The bilateral lateral epicondylitis had reportedly nonetheless "largely resolved."  

The Veteran complained at the September 2012 examination that current symptoms included mild forearm discomfort and occasional paresthesias.  The examiner noted that the Veteran had no history of steroid injections or surgery for the epicondylitis, as contrasted with carpal tunnel release surgeries performed in 1999 and 2000.  

Physical examination in September 2012 revealed no pain on palpation, no pain with resisted wrist extension, no Tinnel's sign over the elbow or wrist, and no finger numbness in ulnar or median nerve distributions.  The examiner also found normal strength in the ulnar, median, and radial nerve distributions.  X-rays at the time of the September 2012 examination showed no elbow abnormalities, and reviewed EMGs from 1999 were noted to show no evidence of nerve compression.  The September 2012 examiner found full range of motion and no impairment with repeated motion.  

The September 2012 examiner concluded that there was no current elbow disability and there were no residuals of the epicondylitis for which the Veteran's was treated in 2006.  

The Board finds that the preponderance of the evidence establishes that any elbow disorder present in service resolved without residuals and that no disability of either elbow has been present during the period of this claim.  Although the Veteran had bilateral epicondylitis in 2005 and 2006, there is no evidence of this disorder during the period of the claims, and the recent VA examination showed that both elbows were normal.  The Board has also considered the Veteran's statements and acknowledges that he is competent to describe his symptoms; however, he is not competent attribute them to one particular disability versus another, since such attribution requires medical knowledge and expertise.  In this case, he is not competent to attribute forearm or hand or finger weakness or pain or numbness or other associated symptomatology to epicondyle or elbow disability versus carpal tunnel or wrist disability.  These are distinctly medical questions requiring particularized knowledge and expertise which the Veteran, as a layperson, has not been shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Moreover, even if the Board were to consider the Veteran competent to render an opinion concerning the etiology of his symptoms, the medical evidence showing that he does not have a disability of either elbow is clearly more probative than the Veteran's statements.

Since the evidence fails to demonstrate the presence of a disability of either elbow during the pendency of these claims, the claims must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In reaching these decisions, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

IV.  Compensable Initial Evaluation for Bilateral Plantar Fasciitis

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

There is no specific Diagnostic Code for rating plantar fasciitis.  It may be rated by analogy under 38 C.F.R. § 4.71a , Code 5276 (for flatfoot) or Code 5284 (other foot injury).  

Under Diagnostic Code 5276, acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, warrants a noncompensable rating.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability. 

Under Code 5284, for other foot injuries, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected bilateral plantar fasciitis.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was afforded a VA examination in April 2010 addressing his peripheral nerve and neuromuscular disabilities including as affecting the feet.  The Veteran asserted at the examination that he had never been diagnosed with left foot plantar fasciitis, and that only his right foot was affected.   The examiner thus only addressed the right foot.  The examiner found some pain with deep palpation of the arch with the foot in dorsiflexion  The Veteran complained of 2/10 pain on the day of examination.  The examiner also noted that the arch appeared mildly depressed, though there was no uneven shoe wear and the balance of the examination was substantially within normal limits.  Repetitive motion did not result in any pain, weakness, fatigue, lack of endurance, lack of coordination, or decreased range of motion.  Range of motion was full and painless.  The examiner diagnosed right foot plantar fasciitis.  

The Board noted in its September 2012 remand that the Veteran at his September 2009 hearing had testified to pain and impaired functioning associated with plantar fasciitis of both feet, and that the Board in its January 2010 remand had expressly instructed that an examination was required for bilateral plantar fasciitis.  Thus, a new VA examination of the feet was performed in September 2012.

At the September 2012 examination, the examiner noted that the Veteran's Air Force duties as a counting technician were substantially sedentary, though he had to at times perform weekend duties loading cargo.  The Veteran reported having developed bilateral heel pain in service which he had been told was plantar fasciitis.  However, other than being given shoe inserts and Motrin, he received no in-service treatment and underwent no in-service or post-service stretching program, injections, or surgery for the condition.  The September 2012 examiner noted that the Veteran had mild tenderness to palpation over the plantar aspect of the heels, but that there was no other foot pain.  There were also no foot lesions, and sensation was normal.  The Veteran reported that he only wore the shoe inserts when walking long distances, and his mild heel pain did not prevent any activities.  X-rays obtained were normal.  The Veteran did not wear the shoe inserts to the examination.  

The September 2012 examiner assessed that the Veteran's bilateral plantar fasciitis was mild and not impairing, and that it did not prevent him from performing any tasks.  

The Veteran has not asserted significant impairment from his bilateral plantar fasciitis.  In fact, he denied any left foot impairment at the initial VA examination and pain was only found on deep palpation of the right foot at that examination.  The treatment records over the course of claim also do not reflect treatment for symptomatic disability.  The weight of the evidence is thus against the presence of symptoms consistent with moderate flat foot disability, inclusive of pain over the weight-bearing line, inward bowing of the tendo Achilles, or pain on manipulation and use, and is against the presence of disability consistent with moderate foot injury.  Rather, the weight of the evidence is to the effect that the Veteran has mild bilateral heel tenderness that more nearly approximates mild flat feet.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  
The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the Veteran's impairment is consistent with the mild flat foot contemplated by the schedular criteria.  In addition, the Rating Schedule authorizes higher ratings for a greater degree of impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration is not required.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

A compensable initial rating for bilateral plantar fasciitis is denied.  


REMAND

The Board noted in the September 2012 remand that the Veteran had stated in a January 2012 submission that he was prescribed Nasacort AQ for his allergic rhinitis.  The Board instructed that if private treatment records obtained while the case was in remand status show that the Veteran was prescribed this medication, he Veteran should be afforded a VA examination addressing his allergic rhinitis.  While the case was in remand status, a May 2011 private treatment record was obtained.  It notes that the Veteran had a prescription for Nasacort AQ spray for daily use.  

Thus, the Veteran should have been afforded a VA examination but was not.  Therefore, a remand for the required examination is in order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

2.  Thereafter, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all rhinitis present during the period of the claim.  To the extent possible, this examination should be conducted when the Veteran's allergic rhinitis is active.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed. 

For any rhinitis present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to his active service.

The rationale for all opinions expressed must also be provided.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


